UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6608



MILTON TOWNSEND,

                                              Plaintiff - Appellant,

          versus


W. P. ROGERS, Regional Director; MARCIA SEAY,
Institutional    Ombudsman;   SUSAN    CARSON,
Operations Officer; ALTON BASKERVILLE, Warden;
SHEILA HUGHES, Assistant Grievance Ombudsman,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-03-781)


Submitted:   July 21, 2006                 Decided:   August 10, 2006


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Milton Townsend, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Milton    Townsend,       a    Virginia    inmate,     appealed    the

district court’s order accepting the report and recommendation of

the magistrate judge and dismissing Townsend’s 42 U.S.C. § 1983

(2000) complaint.       On appeal, Townsend contended that he did not

receive notice of the magistrate judge’s report.                   We remanded for

further proceedings on whether Townsend received the report. After

an evidentiary hearing held by the magistrate judge, the magistrate

judge’s report proposed that Townsend did not receive timely notice

of the original report.         Neither party filed objections and the

district court adopted the report and forwarded its memorandum and

order upon remand to this court.

            Because Townsend did not receive timely notice of the

magistrate    judge’s    report      and     recommendation,       we   vacate   the

district    court’s    final    order       dismissing    Townsend’s     complaint

entered April 5, 2004.         We remand the case to the district court

for further proceedings to give Townsend the opportunity to file

objections to the magistrate judge’s report and recommendation

entered    February    27,   2004,    or     file   an   amended    complaint,    as

outlined in the magistrate judge’s report.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           VACATED AND REMANDED


                                      - 2 -